United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.Z., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Tracy, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1646
Issued: February 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 30, 2019 appellant filed a timely appeal from a May 30, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of the
need for medical treatment causally related to her accepted February 9, 2016 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 30, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On February 17, 2016 appellant, then a 63-year-old distribution process worker, filed a
traumatic injury claim (Form CA-1) alleging that on February 9, 2016 she injured her right hand
and ring finger when picking material up from her chute while in the performance of duty. On
May 4, 2016 OWCP accepted her claim for a right ring finger sprain.
A May 5, 2016 work status report by Dr. Corky J. Hull, a Board-certified occupational
medicine specialist, indicated that appellant could return to full-time work without restrictions.3
Dr. Hull further noted that appellant had reached maximum medical improvement. At that time,
he discharged her from further medical treatment for her injury.
On July 5, 2016 OWCP received a copy of a previously submitted request for physical
therapy from Dr. Hull.4
In a December 20, 2017 progress report, Dr. Kanwardeep Grewal, a Board-certified
neurologist, noted that there was no change in appellant’s left shoulder pain and no more pain in
her right forearm. He also stated that an x-ray of appellant’s left shoulder revealed degenerative
changes. Dr. Grewal’s objective findings included range of motion pain in appellant’s left
shoulder and otherwise normal results. He diagnosed left shoulder pain, recommended physical
therapy, and indicated that appellant could perform modified-duty work. The December 20, 2017
progress report referenced OWCP File No. xxxxxx407, where appellant claimed to have injured
her left shoulder and right hand on or about November 1, 2017.
On April 18, 2019 appellant filed a notice of recurrence (Form CA-2a) for medical
treatment, alleging that on December 17, 2016 she sustained a recurrence of her February 9, 2016
injury. She related that when she returned to work following her original injury she was limited
in performing her usual duties of gripping and grasping with her right hand and lifting two pounds
with her right hand. Appellant noted that after returning to work she continued to experience pain
in her right ring finger and wrist. She indicated that when she woke up on December 17, 2016 she
felt extreme pain in her right ring finger, which radiated into her hand and wrist. Appellant stated
that she had been experiencing this pain for a couple of weeks. She indicated that between the
time she returned to work after her original injury and December 17, 2016, the date of her
recurrence of the need for medical treatment, she experienced right shoulder and hand pain, and
noted on her form “November 1, 2017.” On the reverse side of the claim form, the employing
establishment indicated that following the original injury appellant was assigned light-duty work
until she returned to full-time regular duty on April 4, 2016. It listed appellant’s date of recurrence
as December 4, 2016 and indicated that since appellant returned to work she filed another claim
with OWCP, which was denied.

3

As of February 18, 2016, Dr. Hull advised that appellant could work with restrictions, which the employing
establishment accommodated. As of April 6, 2016, he advised that appellant could return to regular work, but he had
not yet released her from his care.
4

The record includes physical therapy treatment records covering the period March 3 through April 21, 2016.

2

In an April 25, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to support her recurrence claim. It advised her of the type of medical and
factual evidence needed and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
By decision dated May 30, 2019, OWCP denied appellant’s claim for recurrence of the
need for medical treatment, finding that the evidence of record was insufficient to establish that
she suffered a worsening of her accepted work-related condition without intervening cause.
LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.5 An employee has the burden of proof to establish that he or she
sustained a recurrence of a medical condition that is causally related to his or her accepted
employment injury without intervening cause.6
If a claim for recurrence of medical condition is made more than 90 days after release from
medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet his
or her burden of proof.7
To meet this burden the claimant must submit medical evidence from a physician who, on
the basis of a complete and accurate factual and medical history, supports that the condition is
causally related and supports his or her conclusion with sound medical rationale.8 Where no such
rationale is present, medical evidence is of diminished probative value.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
the need for medical treatment commencing December 17, 2016 causally related to the accepted
February 9, 2016 employment injury.
OWCP initially accepted appellant’s traumatic injury claim for a right ring finger sprain as
a result of the February 9, 2016 employment injury. Appellant returned to full-time regular duty
on April 4, 2016. On May 5, 2016 Dr. Hull advised that she reached maximum medical

5

20 C.F.R. § 10.5(y).

6
M.P., Docket No. 19-0161 (issued August 16, 2019); E.G., Docket No. 18-1383 (issued March 8, 2019); T.B.,
Docket No. 18-0762 (issued November 2, 2018); E.R., Docket No. 18-0202 (issued June 5, 2018).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see also
J.M., Docket No. 09-2041 (issued May 6, 2010).
8

A.C., Docket No. 17-0521 (issued April 24, 2018); O.H., Docket No. 15-0778 (issued June 25, 2015).

9

O.H., id.; Michael Stockert, 39 ECAB 1186 (1988); see Ronald C. Hand, 49 ECAB 113 (1997).

3

improvement, and he discharged her from further medical treatment for her injury. Appellant
identified December 17, 2016 as the date of recurrence.
Dr. Grewal’s December 20, 2017 progress report indicated that there was no change in
appellant’s left shoulder pain and no more pain in her right forearm. He also stated that an x-ray
of appellant’s left shoulder revealed degenerative changes. Dr. Grewal diagnosed appellant with
left shoulder pain, recommended physical therapy, and indicated that she could perform modified
duty at work. This medical report does not reference appellant’s originally accepted February 9,
2016 employment incident of picking up material from a chute or her accepted condition of a right
ring finger sprain. Appellant did not submit a medical report from a physician who, on the basis
of a complete and accurate factual and medical history, concluded that she required further medical
treatment for her accepted conditions on or after December 17, 2016 as a result of her accepted
February 9, 2016 employment injury.10 As appellant has not submitted medical evidence showing
a recurrence of medical condition due to her accepted employment injury without intervening
cause, the Board finds that she has not met her burden of proof.11
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of the need for medical
treatment causally related to her accepted February 9, 2016 employment injury.

10

Id.

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the May 30, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

